          Case 3:20-cv-00120-PSH Document 25 Filed 07/23/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION


DEBBIE ROBERTS                                                            PLAINTIFF


VS.                           No. 3:20-cv-00120 PSH


KILOLO KIJAKAZI,1
ACTING COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION                                                 DEFENDANT


                                       ORDER


      Before the Court is plaintiff Debbie Roberts’ (“Roberts”) motion for attorney’s

fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. Docket

entry no. 22. Defendant Kilolo Kijakazi (“Kijakazi”) does not oppose the motion.

      The motion is GRANTED, approving an EAJA award in the amount of

$3,459.37 (which includes $20.07 in expenses). There is nothing unreasonable about

the hours of work performed or the hourly rate requested. Because the award belongs

to Roberts, and not her attorney, as set forth in Astrue v. Ratliff, 560 U.S. 586 (2010),

the Department of Treasury shall issue payment of this award by check made payable

to Roberts, in care of her attorney, Stephanie Bartels Wallace, and shall mail the check

      1
       Kilolo Kijakazi became Acting Commissioner of Social Security on July 9,
2021, and is substituted for Andrew Saul as defendant. Fed. R. Civ. P. 25(d).
        Case 3:20-cv-00120-PSH Document 25 Filed 07/23/21 Page 2 of 2




to Ms. Wallace at her Jonesboro, Arkansas, address.

      IT IS SO ORDERED this 23rd day of July, 2021.



                               ___________________________________
                               UNITED STATES MAGISTRATE JUDGE




                                        2
